DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 	Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  For instance, the anticipation rejections under Steineker have been replaced with obviousness rejections under Steineker in view of Laughlin, where Laughlin teaches the new claim limitation of storing a temporary excess of energy in a central thermal storage facility. Likewise, the previous obviousness rejections have been changed to use a new secondary reference (Chen US 2017/0179723) [unrelated to the previous Chen], and again rely upon the reference Laughlin to teach the new claim limitation of storing a temporary excess of energy in a central thermal storage facility.
Drawings
 	The original drawings received on 3/21/20 are approved. 	
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

 	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stieneker “Medium-Voltage DC Distribution Grids in Urban Areas” in view of Laughlin (US 2015/0260463).
 	With respect to claim 12, Stieneker discloses a method for operating an electrical supply system, the method comprising the following steps: providing a medium-voltage DC line (Fig. 1 MVDC between AC/DC and DC/AC), a converter (Fig. 1 AC/DC) for connecting the electrical supply system (Fig. 1 MV) to the medium-voltage DC line, and a further supply system (Fig. 1 HVDC,LVDC, other MVDC or other MV) connected to the medium-voltage DC line; and making the temporary excess of energy in the supply system available over the medium-voltage DC line to the further supply system to stabilize the further supply system (page 2, column 1, lines 12-26). Stieneker remains silent as to storing a temporary excess of energy in a central thermal storage facility. It was well known at the time of filing of the invention to store a temporary excess of energy in a central thermal storage facility.
 	Laughlin discloses storing a temporary excess of energy in a central thermal storage facility (paragraph 241). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement storing a temporary excess of energy in a central thermal storage facility. The reason for doing so was to store energy when the source was able to provide more energy than demanded and supply the energy during periods when the supply is needed. 	With respect to claim 13, Stieneker in view of Laughlin make obviuos the method . 

 	Claims 7, 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stieneker “Medium-Voltage DC Distribution Grids in Urban Areas” in view of Chen (US 2017/0179723) and further in view of Laughlin (US 2015/0260463).
 	With respect to claim 7, Stieneker discloses an arrangement for connecting first (Fig. 1 left MV) and second (Fig. 1 right MV) electrical supply systems, the arrangement comprising: a medium-voltage DC line (Fig. 1 MVDC connected between AC/DC and DC/AC); a first converter (Fig. 1 AC/DC) to be connected on an AC side to said first supply system and on a DC side to said medium-voltage DC line; a second converter (Fig. 1 DC/AC) to be connected on an AC side to said second supply system and on a DC side to said medium-voltage DC line; and configured to allow an electrical power transmission in said medium-voltage DC line by using at least one of said converters for transmitting a temporary excess of energy in said first supply system to said second supply system for stabilizing said second supply system (page 2, column 1, lines 12-26). Stieneker discloses allowing the power transmission from said first supply to said second supply system for stabilizing the second power supply system, but does not explicitly state controlling the power transmission. 
 	Chen discloses an arrangement for connecting first (Fig. 2 7) and second (Fig. 2 7) electrical supply systems, the arrangement comprising: a first converter (Fig. 2 49) to be connected on an AC side to said first supply system and on a DC side to a DC line (Fig. 2 48); a second converter (Fig. 2 DC/AC converter) to be connected on an AC side 
 	Stieneker also remains silent as to storing a temporary excess of energy in a central thermal storage facility. It was well known at the time of filing of the invention to store a temporary excess of energy in a central thermal storage facility.
 	Laughlin discloses a central thermal storage facility (paragraph 241) for storing a temporary excess of energy in. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a central thermal storage facility for storing a temporary excess of energy. The reason for doing so was to store energy when the source was able to provide more energy than demanded and supply the energy during periods when the supply is needed. 	
	With respect to claim 10, Stieneker in view of Chen and Laughlin make obvious the arrangement according to claim 7, wherein said medium-voltage DC line (Fig. 1 MVDC between AC/DC and DC/AC) is one of a plurality (Fig. 1 other MVDC connected to DC/DC) of medium-voltage DC lines being joined to form a medium-voltage DC 

 	With respect to claim 11, Stieneker in view of Chen and Laughlin make obvious the arrangement according to claim 7, wherein at least one of said first or second converter is a voltage DC link converter (Fig. 1 AC/DC or DC/AC). 

 	With respect to claim 14, Stieneker in view of Chen and Laughlin make obvious the method as set forth above. See claims 1 and 12 for additional details.
Conclusion 	
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839